Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Tax-Free Trust a The coupon rate shown represents the rate at period end. b Security purchased on a when-issued basis. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. a Security has been deemed illiquid because it may not be able to be sold within seven days. At November 30, 2012, the aggregate value of these securities was $22,281,015, representing 0.22% of net assets. b Defaulted security or security for which income has been deemed uncollectible. c At November 30, 2012, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. dThe bond pays interest and/or principal based upon the issuer's ability to pay, which may be less than the stated interest rate or principal paydown. e A portion or all of the security purchased on a when-issued or delayed delivery basis. fVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Franklin Tax-Free Trust Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Tax-Free Trust Statement of Investments, November 30, 2012 (unaudited) (continued) tRounds to less than 0.1% of net assets. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Franklin Tax-Free Trust Statement of Investments, November 30, 2012 (unaudited) (continued) a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. 'Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Franklin Tax-Free Trust Statement of Investments, November 30, 2012 (unaudited) (continued) a Security purchased on a when-issued basis. bVariable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. ABBREVIATIONS Selected Portfolio Unrealized appreciation $ $ $ $
